 1
 2
                                                                  E-FILED
 3
                                                                                           -~,
                                                                                           rn
 4                                                             ~26Z~                        -,-,
                                                                                           ~~.~
 5
                                                              .______ _
 6
                                                                              ~J
                               UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10 MATTHEW THOMAS WITMIRE                     CASE NO. CV16-01814 PSG(AFMx)
                                              Honorable Judge Philip S. Gutierrez
11                Plaintiff,                  Magistrate: Alexander F. MacKinnon
12
         ►•~~
13
                                              [P    SED] JUDGMENT
14 CONSTANCE WHITE #30191, an                 AFTER TRIAL BY JURY
15 Individual;, and CITY OF LOS
   ANGELES, a municipal corporation
16 and DOES 1 through 10.
17                 Defendants.
18
19
20
21   TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR

22   ATTORNEYS OF RECORD THEREIN:

23        This action came on regularly for trial on February 18, 2020 in Courtroom
24   "6A" of the United States District Court, before the Honorable Philip S. Gutierrez,
25   United States District Judge. Plaintiff Matthew Thomas Whitmire was represented
26   by Mark E. Overland and Courtney Overland. The Defendant Constance White was
27   represented by Deputy City Attorney Hasmik Badalian Collins.
28

                                               1
 1
             A jury of eight(8) persons were regularly empaneled and sworn.
 2
     Witnesses were sworn and testified and documentary evidence was introduced and
 3
     admitted into evidence. After hearing the evidence and arguments of counsel, the
 4
     jury was duly instructed by the Court and the cause was submitted to the jury with
 5
     directions to return a verdict on the issues, if after proper deliberations, they could do
 6
     so. The jury deliberated and thereafter returned to the court with their unanimous
 7
     verdict as follows, to-wit:
 8
 9
                                       VERDICT FORM
10
             WE, THE JURY in the above entitled cause, unanimously find as follows on
11
     the question submitted to us:
12
13
     QUESTION NO. 1:
14
        1.     Did Plaintiff Mathew Thomas Whitmire prove by a preponderance of the
15
               evidence that Defendant Constance White arrested him without probable
16
               cause on July 5, 2014 in violation of his constitutional rights under the
17
               Fourth Amendment?
18
                          YES                      NO      X
19
20
     Please sign and date the verdict form.
21
22
     Dated:     2/19/20               Signed:
23
                                                PRESIDING JUROR
24
25
26
27
28
 1
                                        JUDGMENT
 2

 3       THEREFORE,IT IS ORDERED,ADJUDGED AND DECREED:
 4
         Thatjudgment be, and hereby is, entered in favor of the Defendant
 5   CONSTANCE WHITE and against the Plaintiff MATHEW THOMAS WHITMIRE,
 6
         That the Plaintiff shall take nothing;
 7
         That the Defendant recovers her costs of suit herein.
 8
 9
10   Dated: ~~~l1a~
11                          HONORA     PHILIP S. GUTIERREZ
                            UNITED STATES DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
